DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims  in the reply 1-2 filed on 8/5/22 is acknowledged. Election was made without traverse of SEQ ID NO: 18.
Claims 3-18 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-12, 14-18 and 21-22 are pending. 
Claims 1-2 read on elected Group I and are under consideration. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “DCTN1” and “RET” should be completely spelled out the first time they appear, followed by the acronym in parenthesis.  Appropriate correction is required.

				Claim Interpretation
Claim 1 is interpreted to require the kinase domain that is the C-terminal portion of RET fused to a part of or entire coiled coil domain that is the N-terminal portion of DCTN1. The instant specification does not define “a part of…”, therefore the broadest reasonable interpretation of the claim includes the C-terminal kinase domain of RET fused to a dipeptide or more, as long as the dipeptide is part of the coiled-coil domain of DCTN1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “several” in claim 2, part (b) is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The word “several” is defined (Dictionary.com) as “more than two but fewer than many”. The instant specification does not clearly define “several”. The instant specification states “As used herein, “several amino acids that are substituted, deleted, or added” means, for example, preferably 1 to 10 amino acids, and more preferably 1 to 5 amino acids. The “addition” includes addition of one to several amino acids to the N-terminal or C-terminal, or addition of one to several amino acids to both terminals” [0058]. Paragraph [0058] provides examples but does not define or limit “several”. Therefore, one of ordinary skill in the art would not be apprised of how many substitutions, deletions or additions would meet the limitation of “several”. It is impossible to determine the metes and bounds of claim 2 part (b) because it is unclear how many substitutions, deletions or additions can be made to the sequences and still meet the limitations of the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. (US2013/0116280).
	Please see the interpretation of claim 1 above. 
Ju et al. teach fusion proteins including the C-terminal domain of the RET protein. In particular, Ju et al. teach SEQ ID NO: 3, which comprises the C-terminal kinase domain of RET, meeting the limitation of “polypeptide containing a kinase domain that is a C-terminal portion of RET protein”. With respect to “polypeptide containing part of or the entire coiled-coil domain that is in an N-terminal portion of DCTN1”, SEQ ID NO: 3 comprises the dipeptide Ala-Glu at residues 5-6, which is also part of DCTN1 (residues 3-4 of SEQ ID NO: 18). SEQ ID NO: 3 of Ju et al. also comprises the dipeptide Ser-Ser at residues 54-55, 88-89, 201-202 and 305-306, which is also contained in the DCTN1 portion of SEQ ID NO: 18 (residues 94-95, 127-128, 142-143, 319-320 and 344-345). SEQ ID NO: 3 also comprises the dipeptide Ala-Lys at residues 31-32, 66-67, 251-252, 321-323 and 426-427, which is also contained in the DCTN1 portion of SEQ ID NO: 18 (residues 109-110, 206-207, 246-247, 253-253, 529-530 and 947-948). 
	Therefore, SEQ ID NO: 3 of Ju et al. anticipates the limitations of claim 1. 
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654